DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered. 
Claim Status
An amendment, filed 2/5/2021, is acknowledged.  Claims 1 and 20 are amended; Claim 18 is canceled; Claims 21-22 are newly added.  Claims 1, 4-13, 15-17, and 19-22 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-13, 15-17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-13, 15-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lingnau (US 6637642)(previously cited) in view of Gerlingen et al. (US 2014/0165935)(previously cited) and Lehr (US 8998067).
With respect to Claims 1, 13, and 21, Lingnau teaches a method of welding two metallic components to one another via a combined induction and friction welding method. (col. 5, ln. 15-29).  Lingnau teaches that the method may be used to weld components made from metallic materials such as ferrous and titanium alloys and teaches exemplary embodiments comprising rod, tubes, or pipes (col. 5, ln. 15 to col. 6, ln 41); however, the reference does not specifically teach forming a camshaft.
Gerlingen teaches a method of making a camshaft comprising one or more function devices including a gear wheel, belt pulley, coupling, and chain wheel (i.e. drive element(s)), wherein a functional device is joined at the longitudinal end of a camshaft tube by, for example, welding. (para. 8, 21-24; Figs. 2-3).
Thus, Lingnau and Gerlingen are both drawn to methods of welding two metallic components having ends with tubular/cylindrical-shaped geometries.  It would have been obvious to one of ordinary skill in the art to use the method of welding two components together, as taught by Lingnau, to form a camshaft comprising a drive element arranged and joined at the longitudinal end of a camshaft tube, as taught by Gerlingen, in order to weld the components together with a high quality and efficient welding technique.  Additionally, it would have been obvious to one of ordinary skill in the art to use a known method of welding to weld a camshaft comprising welded elements, as taught by Gerlingen, with a predictable result of success.

Furthermore, Lingau specifically teaches that the method results in a significant reduction in waste flash (col. 6, ln. 11-14) and welds experience a loss of length of about 0.10 to 0.20 times the wall thickness, including an example of welding a component with a wall thickness of 0.157 inch, thus resulting in an axial loss of 0.8 mm or less falling within the claimed range. (col. 7, ln. 1-25).  In addition, as the loss of axial length depends on wall thickness, the reference is further deemed to teach a loss of axial length of the two components overlapping the instantly claimed range.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Finally, Lingnau teaches an embodiment wherein the induction heater comprises an induction coil which may comprise a plurality of arc-shaped sections thus forming a ring-shape, which is arranged 
Lehr teaches a method of welding tubular components comprising moving at least one component relative to the other component(s) and heating opposite surfaces of at least two components via an induction heater which surrounds the outside of the at least two components and surrounds the opposite surfaces in a ring-shaped manner. (Fig. 1; col. 2, ln. 4-67).
Thus, both Lingnau and Lehr are drawn to method of welding tubular components comprising moving at least one component relative to another, heating opposite surfaces of the components via an induction heater, wherein the induction heater comprises a ring shaped induction coil arranged proximate to two opposing ends of the tubular components.  It would have been obvious to one of ordinary skill in the art to modify the ring-shaped induction hear comprising a ring-shaped induction coil of Lingnau, to surround the outside of the at least two components, as taught by Lehr, in order to heat opposite surfaces of the tubular components while reducing the complexity of the method by removing the need to rapidly move the induction heater after heating, thus improving reliability and reducing costs.  Additionally, the substitution of one of induction heater for another with substantially the same function and effect would have been obvious to one of ordinary skill in the art.
With respect to Claims 4, 7, and 15, Lingnau teaches heating the opposite surfaces of the at least two components to the first predetermined temperature in a time of under 30 seconds (col. 5, ln. 49-55), in particular, less than about 10 seconds (Lingnau, claims 7, 14).  Thus, the reference teaches a heating time falling or the same as the claimed ranges of Claims 4 and 7. (col. 13, ln. 35-46).  In addition, it would have been obvious to one of ordinary skill in the art to minimize the time to heat the 
With respect to Claim 5, Lingnau teaches “the parts may be welded together in about one second following heating, and the axial force is maintained for an additional five seconds.” (col. 5, ln. 66 to col. 6, ln .2). See also MPEP § 2144.05.
With respect to Claim 6, Lingnau teaches wherein the combined induction/friction welding method includes rotating at least one of the at least two components to one another in less than approximately four rotations after heating the opposite surfaces to a predetermined temperature and maintaining an axial force until a welding temperature falls below the predetermined temperature. (see Lingnau, claim 6).
With respect to Claim 8, Lingnau teaches heating opposed surfaces via an induction heater at a frequency of 10 kHz or more. (col. 13, ln. 40-45).
With respect to Claims 9-11, Lingnau teaches performing the method, including heating two opposed surfaces of the components via an induction heater to a temperature higher than the recrystallization temperature of the components in a non-oxidizing atmosphere which may include nitrogen gas or in a vacuum. (see rejection of Claims 1 and 3; col. 7, ln. 26-44; Lingnau Claims 13, 15).
With respect to Claim 12, Lingnau teaches a method wherein the method may further comprise a step of precoating opposite surfaces of the components with a metallurgically compatible material with a thickness of, for example 0.001 in (approx. 0.25mm), while heating said opposed surfaces with an induction heater to the hot working temperature of the components. (Lingnau, claim 16; col. 7, ln. 44-67).  Thus, Lingnau is deemed to teach a precoating thickness the same as or sufficiently close to the claimed range to establish a prima facie case of obviousness. See MPEP 2144.05. (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 
With respect to Claims 16-17, Lingnau teaches inductively heating opposed surfaces of the at least two components to a predetermined temperature greater than the recrystallization temperature of the components (see rejection of Claims 1 and 3 above), wherein the method may further comprise flooding (i.e. overflowing) opposite surfaces of the components with a non-oxidizing gas, such as nitrogen, while the components are at the predetermined temperature. (col. 6, ln. 5-10 Lingnau, claim 11).
With respect to Claim 19, Lingnau teaches wherein the opposite surfaces of the at least two surfaces are parallel to one another. (see, e.g., Fig. 3A).
With respect to Claim 20-21, Lingnau in view of Gerlingen and Lehr teach a method of joining a drive element to a longitudinal end of the camshaft tube by a combined induction and friction welding technique, thereby forming a combined induction/friction welded connection, wherein the induction heating comprises an induction coil which surrounds the outside of the components in a ring-shaped manner and thus forming a ring which surrounds the camshaft, wherein the technique comprises steps of inductively heating opposite surfaces of the components to a predetermined temperature that is greater than a recrystallization temperature of the at least two components using a frequency of 10 kHz or more and continuously moving at least one of the parts relative to the other part generally parallel to the opposed surfaces, such as by rotation, then bringing the opposed surfaces together with an axial force while continuing to move the one part relative to the other part until the absorbed kinetic energy 

Response to Arguments
Applicant’s arguments, filed 2/5/2021, with respect to the rejection(s) of claim(s) 1, 4-13, and 15-20 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, Linganu is silent as to an induction heater which surrounds the components.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lingnau in view of Gerlingen and Lehr, as detailed above.
Applicant’s arguments with respect to prior art Lingnau and Gerlingen are deemed moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN A HEVEY/               Primary Examiner, Art Unit 1735